Senegal takes pleasure in addressing, through me, its
heartfelt congratulations to the President on his illustrious
election to the presidency of the General Assembly at its
fifty-third session. His election is eloquent testimony to his
intellectual and moral qualities and to his vast experience
in international relations, and also reflects the unanimous
recognition by the Member States of our Organization of
your country, Uruguay, for its ongoing commitment in the
service of international peace and cooperation.
We express profound gratitude to his predecessor, Mr.
Hennadiy Udovenko, former Minister for Foreign Affairs of
Ukraine, for the skill and commitment with which he
discharged his duty throughout a particularly difficult year.
Finally, I should like to pay a well-deserved tribute
to the Secretary-General, Mr. Kofi Annan, a man of
conviction who deserves our unreserved support in the
pursuit and achievement of the outstanding work of
reform, to which he is fully committed in order to ready
our Organization to meet the realities of the twenty-first
century.
The annual sessions of the General Assembly
provide special opportunities for the great United Nations
family to come together to consider collectively and
thoughtfully the situation of the world and the problems
and challenges that our Organization must meet as it
seeks to bring about peace, progress and solidarity for
human society.
As this century fades, we are living in an era marked
by major challenges that involve all of us individually and
collectively. Our world is in the throes of transformation,
internationally as well as within each of our States, and
our transition towards the third millennium is not without
certain contradictions.
Globalization has become a worldwide phenomenon.
The movement of people and ideas, the computer and
information revolutions, the protection of the environment
and the fight against drugs and terrorism have also
become transnational phenomena that call for global
reform and thoroughgoing international solidarity, which
is the only thing that will allow us to attain our major
objectives — for while we are all similar, we are also all
different.


At the same time, fragmentations are increasing and
differences are asserting themselves at the national level,
thereby leading to civil wars and ethnic and tribal conflicts
that often jeopardize the structure of our States. Formidable
wealth has been created for a tiny minority, while vast
expanses of absolute poverty remain; and while human
rights are exalted here, they are mocked or trampled
underfoot elsewhere.
The United Nations, which is the repository of the
universal conscience, must adapt to these changing realities
and develop the capacity to act, often with urgency, in the
service of peace and to respond appropriately to the
legitimate aspirations of humankind. As we seek to attain
the goals that are before us, our Member States have the
responsibility and the duty to endow our Organization with
the tools that will allow it effectively and rapidly to
implement the agenda for the twenty-first century.
In this context, I should like to emphasize and
welcome two major developments that have marked the
recent history of the United Nations. I shall refer first to the
establishment of the International Criminal Court, not
because it takes priority but because the head of State of
my country, President Abdou Diouf, has conferred upon me
the honour of being involved in this issue for the past two
years. Senegal was among the first signatories of the Statute
of the Court and is waiting only for the certified copy
before ratifying it. The Diplomatic Conference in Rome
was without doubt a historic gathering, as for the first time
the nations of the world, in particular those from Africa,
united by a single and shared desire for justice, together
found a legal means of deterring those who might be
tempted to commit crimes against humanity, war crimes
and crimes of genocide; a means of bringing them to trial,
if there are grounds for doing so; and a means of
sentencing them if they are found guilty. In short, we have
succeeded in forging the missing link in the international
legal system.
That gathering will also be remembered as historic
because the Statute of the Court, which we solemnly
adopted on 18 July 1998, in such a symbolically rich place
as Rome, introduced major innovations in relations between
States and between national and international jurisdictions.
Finally, if anyone needs to be reminded, I am happy
to say that the Statute and the final act governing the Court
complement, and thereby imbue with greater meaning, the
Universal Declaration of Human Rights, whose fiftieth
anniversary we are commemorating this year as one of the
great milestone events in the history of the United Nations.
What is more, the Statute makes the ideal of justice more
precise and more alive.
I am pleased to say that my country, Senegal,
recently became the first State member of the
Organization of African Unity (OAU) to ratify the
Protocol on the Establishment of the African Court on
Human and Peoples? Rights, which was adopted at the
most recent OAU summit in Ouagadougou.
Last year, during the fifty-second regular session of
the General Assembly, we all warmly welcomed the
reform proposals of the Secretary-General, contained in
his report (A/51/950) entitled “Renewing the United
Nations: a programme for reform”. We were unanimous
in believing that those judicious, balanced, innovative and
action-oriented proposals were very timely because they
were in tune with the spirit and letter of the Declaration
issued on the occasion of the fiftieth anniversary, which
stated:
“In order to be able to respond effectively to the
challenges of the future and the expectations of the
United Nations held by peoples around the world, it
is essential that the United Nations itself be
reformed and modernized.” (resolution 50/6,
para. 14)
This conviction, which we all shared, has today
become an imperative. Indeed, through the dynamic
impetus provided by the President of the General
Assembly at its fifty-second session, Mr. Udovenko, the
General Assembly adopted resolutions through which it
endorsed and reaffirmed the implementation of the
measures and proposals recommended by the Secretary-
General. In this regard, I should like to convey my
sincere congratulations to Ms. Louise Fréchette, who has
been appointed to the distinguished position of Deputy
Secretary-General of our Organization, with particular
responsibility for development issues. To her, our partner
in development, I wish every success in carrying out her
honourable and important mission.
In calling to mind the reforms that will enable the
United Nations to become the cornerstone of a
multilateral system better attuned to the realities of the
twenty-first century, I could not ignore the delicate and
complex negotiations under way within the Working
Group entrusted with the question of restructuring the
Security Council. Security Council reform is a
fundamental element in the overall reform of the United
2


Nations, but we must recognize that it will not be an easy
task.
We all agree on the need to modernize and
democratize that essential United Nations body, but we are
finding it difficult to reach consensus, or even general
agreement, on such fundamental issues as the enlargement,
composition and right of veto. Despite five years of
discussions within the Working Group, we must not
abandon our hopes and become discouraged. If we redouble
our efforts and benefit from the momentum that we have
created, I am convinced that in due course we will succeed
in this great undertaking to restructure the Security Council
by conferring on it greater legitimacy, credibility and
transparency.
Africa certainly has its place in this reform — a place
that must be acknowledged given its history and its destiny
as a continent of the future in which there is room for
continued growth.
The United Nations has traversed half a century, and
during the course of those years we have progressively laid
the groundwork for an international system that should be
able to ensure our collective security. In this regard, our
Organization has been and remains an irreplaceable tool for
the promotion and maintenance of international peace and
security. Despite the numerous achievements recorded in
that area, we must agree about how much farther we have
to travel, as well as about the bold initiatives to be taken in
order fully to secure international peace and security.
Longstanding conflicts continue to resist our efforts at
resolving them, while a number of fresh crises — a new
generation of conflicts linked to an upswell in ethnic or
intercommunity violence — continue to be a source of
major concern for our countries, especially those in Africa.
Thus, in the subregion of western Africa, while Sierra
Leone was moving towards the total restoration of
constitutional order with the return to Freetown of the
democratically elected President owing to efforts by the
United Nations, the Organization of African Unity and
especially the Economic Community of West African States
(ECOWAS), a mutiny broke out on 7 June last,
spearheaded by part of the standing army of the Republic
of Guinea-Bissau.
At the express request of the legal authorities of that
country, Senegal and the Republic of Guinea, another
neighbour of Guinea-Bissau, dispatched troops in
accordance with the relevant provisions of the bilateral
agreements signed by each of the two countries with
Guinea-Bissau.
I should like to reiterate that Senegal?s involvement
in Guinea-Bissau is designed solely to help restore
constitutional order, ward off threats to the safety of the
civilian populations and foreigners, and contribute to the
strengthening of stability and security in the subregion
and throughout Africa.
On 26 August 1998, ECOWAS, together with the
Community of Portuguese-Speaking Countries, succeeded
in inducing the parties to sign a ceasefire accord, the first
step towards the normalization of life in Guinea-Bissau.
In the Horn of Africa, we have witnessed a drastic
downturn in the relations between Ethiopia and Eritrea.
Indeed, the armies of those two fraternal countries —
forced by history, geography and culture to live in perfect
harmony and peace — launched military operations. And
yet there have been numerous initiatives designed to bring
about a political solution of this new conflict. The
brotherly Governments of Ethiopia and Eritrea should
agree to sit down at the negotiating table and endeavour,
with the help of the current Chairman of the OAU, the
countries of the subregion and other participants of
goodwill, to find ways and means of reaching a peaceful
solution.
Elsewhere on the continent, in Angola and in
Somalia, the road to peace is winding — if not
tortuous — and uncertainty continues to prevail.
Allow me to pay once again from this rostrum a
respectful tribute to the memory of Matre Alioune
Blondin Beye, Special Representative of the Secretary-
General in Angola, and of his companions in misfortune,
who included our fellow countryman Moctar Gueye, a
journalist, all of whom died in an accident on the field of
honour in the service of peace.
All of Africa aspires to progress and to a better life,
even though the conflicts it is enduring continue to pose
major obstacles to a balanced and lasting economic and
social development. We therefore have the obligation and
the duty, as members of the family of nations, to continue
to strive to bring about a world order that is more stable,
equitable and just.
Aware of this reality, Africans together, working in
concert with the OAU and in close cooperation with the
United Nations, are participating more and more actively
3


in regional efforts aimed at conflict prevention,
management and resolution.
I should like to take this opportunity to welcome the
publication of the Secretary-General?s report on the causes
of conflict and the promotion of durable peace and
sustainable development in Africa. In this invaluable report,
the Secretary-General offers a well thought out and
objective analysis of the causes of conflicts in Africa,
rightly pinpointing the close link between stability and
development, and finally recommending criteria, conditions
and ways and means of ensuring, building and safeguarding
peace in the interest of sustainable development in Africa.
My country, Senegal, convinced of the importance of
peace in the Middle East and of the need for greater
progress in that respect, is actively supporting the peace
process and remains committed to the achievement of peace
in the region based on the relevant resolutions and
agreements, which must be respected by all parties, if only
on the basis of the principle of pacta sunt servanda.
The time is ripe urgently to call once again on the
parties involved, the co-sponsors and all peace-loving
nations to ensure that fresh initiatives are taken to reconcile
the widely divergent viewpoints of the Palestinian Authority
and the Government of Israel in order to restore a climate
of confidence and cooperation, which is the only possible
basis for peace and peaceful coexistence among the peoples
of the region.
Ongoing efforts to bring about general, complete and
verifiable disarmament represent a major step in
strengthening international security. While significant
progress has been made in this realm in the past decade, we
must acknowledge that global disarmament, today more
than ever, remains a long-range objective.
Indeed, the conflicts we have seen in recent years have
demonstrated that the massive destruction caused by
conventional arms requires that initiatives be taken to deter
their proliferation, and in particular the illicit traffic in
small-calibre weapons, now a real scourge in Africa. Major
efforts are being mobilized on the continent to fight this
threat, but it is obvious that Africa alone cannot possibly
overcome it. Senegal will spare no effort to contribute to
the elaboration of an international convention to fight the
illicit traffic in small-calibre weapons.
At the dawn of the twenty-first century, the universal
character of the United Nations has achieved wide
acceptance, and its universality gives our Organization
greater credibility and effectiveness.
In keeping with this principle, Senegal unreservedly
supports the request by the Republic of China to rejoin
the community of free nations and to be admitted as a
member of our Organization and of its specialized
agencies. Accordingly, we have proposed that the General
Assembly reconsider that part of resolution 2758 (XXVI)
that excluded the Republic of China from the United
Nations and from its specialized agencies.
In keeping with its purpose — to be a centre where
nations work together for social progress through the
achievement of improved living conditions — the United
Nations has made a remarkable contribution to
pinpointing the problems facing humankind.
Throughout this decade, the United Nations has held
a series of major conferences that have enabled the
international community to adopt at the highest political
level a set of consensual plans of action. These have laid
the foundation for a new global partnership for
development based upon the principle of national
responsibility and the imperative of international
solidarity, in the quest for a united response to the
challenges that face all of us. Never before has so
generous and so highly promising an approach been taken
to the concerns felt by the community of nations.
These action plans, apart from their degree of
relevance, constitute a set of formal commitments on
measures that should be taken together. Without the
corresponding mobilization of new and additional
resources, the specific actions expected from these noble
initiatives, whose grandeur and legitimacy derive their
very force from the ideals embodied in the Charter itself,
are liable to translate into severely compromised or
dashed hopes.
Above and beyond the problems linked to
implementing the results of the major conferences held
throughout the decade, the fact is that international
cooperation for development now poses a paradox that we
cannot ignore without betraying the ideals of peace and
development that inspired the founding fathers of our
Organization.
4


Miguel de Unamuno, Rector of the University of
Salamanca in Spain, once said:
“Under certain circumstances, to keep silent is to lie”.
How, then, can we remain silent before the obvious
contradiction between the incessant expansion of needs for
economic cooperation for development and the constant
decline in official development assistance, which is today
at its lowest level in 25 years? How can we forget the
persistent imbalances in multilateral international trade,
whose first and foremost role was, after all, to ensure for
everyone, in developed and developing countries alike, the
benefits of a trading mechanism that was to be open,
regulated, transparent, equitable and predictable? What
values of humanity can still be invoked when at the dawn
of the third millennium, in a world that has become a
global village, over a billion men and women are deprived
of even the barest elements of a decent life? The
marginalization and exclusion that haunt the daily lives of
these men and women give proof once again of the
absolute priority that the fight against poverty must have at
both the national and international levels.
This is why strong measures to breathe new life into
North-South exchanges are today more imperative than
ever. The General Assembly?s high-level debate devoted to
relaunching a dialogue to strengthen international
cooperation through partnership and the draft plan for an
international gathering at the highest level for development
financing are encouraging initiatives, as would be initiatives
for fair compensation for commodities and a global
settlement of the debt crisis of developing countries.
The fifty-third session of the General Assembly
coincides with the fiftieth anniversary of the Universal
Declaration of Human Rights. The promotion, consolidation
and expansion of the underpinnings of the State based on
the rule of law throughout the world; the strengthening of
national institutions for the defence of human rights; the
integration of human rights into the major activities of the
United Nations system; the promotion of the right to
development — these seem to us to be the essential pillars
of a global policy for the benefit of human rights and
freedoms at the end of this century.
In this context, my delegation would like to salute the
major initiatives undertaken by Mrs. Mary Robinson, High
Commissioner for Human Rights since she took office,
particularly those directed to our continent, Africa, which
are fully in keeping with our expectations. This means, in
fact, that more than ever before, we must promote dialogue
with Governments, strengthen dialogue between
institutions within the United Nations system and strive to
rationalize the machinery of human rights.
The fight against the global drug problem remains a
concern shared by the entire international community
because of the multiple and pernicious ties that drug-
trafficking has been able to establish with phenomena
such as transnational organized crime, terrorism, large-
scale banditry and illegal arms-trafficking networks —
particularly those involving small calibre weapons,
especially in Africa. This illicit trafficking in narcotics
and psychotropic substances has become a dangerous
threat to the peace, stability and security of all nations,
States and regions of the world at the end of the
millennium.
This is why my country, Senegal, welcomed the
holding last June in the presence of numerous heads of
State and of Government in this Hall of the special
session of the General Assembly devoted to the drug
problem. Now it is important for all of us to work for the
effective implementation of the important conclusions
reached at that meeting, both at the national and
international levels.
Before I conclude, allow me to say a few words
about the financial crisis and the need to strengthen the
effectiveness of the United Nations. Our Organization has
been in the midst of a very worrisome financial situation
for several years now. The causes of this situation have
been debated at length right here and it does not seem
necessary for me to recall them now. I would simply like
to stress that the reform process that we have all
undertaken cannot possibly be brought to a successful
conclusion within this situation of financial instability that
the Organization is experiencing at a time when it is
being called upon to act on many different fronts.
The new international context, and the
multidimensional nature of the challenges to be met
require that we have a restructured and modernized
United Nations that is endowed with the capabilities
necessary to come to our help in resolving our disputes,
eliminating injustices and disparities and avoiding
exclusion and selfishness.
It is enough for us to want these things, because we
possess the resources and capabilities to attain them.
Humanity has already met so many challenges in the
course of its troubled history that we can have no doubt
5


now that it is indeed capable of meeting the challenges of
the third millennium as well.
So far as we are concerned in Senegal, under the
leadership of Mr. Abdou Diouf, President of the Republic,
we are ready to shoulder our responsibilities in a genuine
spirit of solidarity and collective effort in order to realize
our ambitions and dreams. We owe it to ourselves, but
especially to the generations to come.







